    Case: 1:18-cv-00008-WAL-GWC Document #: 22 Filed: 10/09/18 Page 1 of 2



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

LORETTA S. BELARDO, ANGELA                )
TUITT-SMITH, BERNARD A. SMITH,            )
YVETTE ROSS-EDWARDS, DARYL                )
RICHARDS, AVON CANNONIER,                 )
ANASTASIA M. DOWARD, JOANNA               )
MEYERS, EVERTON BRADSHAW,                 )                 Civil Action No. 2018-0008
PAMELA GREENIDGE, RODELIQUE,              )
WILLIAMS-BRADSHAW, and                    )
WINSTON GREENIDGE, on behalf of           )
themselves and all others similarly situated,
                                          )
                                          )
                  Plaintiffs,             )
                                          )
            v.                            )
                                          )
BANK OF NOVA SCOTIA,                      )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Vincent A. Colianni, II, Esq.,
Marina Leonard, Esq.,
St. Croix, U.S.V.I.
        For Plaintiffs

Carol Ann Rich, Esq.,
St. Thomas, U.S.V.I.
       For Defendant

                                            ORDER

       THIS MATTER comes before the Court on Defendant Bank of Nova Scotia’s

(“Defendant”) Motion to Dismiss for Failure to State a Claim (“Motion to Dismiss”), filed on April

12, 2018. (Dkt. No. 3). Defendant’s Motion to Dismiss was filed in response to Plaintiffs’ original

Complaint, filed on March 20, 2018. (Dkt. No. 1). Plaintiffs subsequently filed an Amended
    Case: 1:18-cv-00008-WAL-GWC Document #: 22 Filed: 10/09/18 Page 2 of 2



Complaint on April 27, 2018, as permitted by Federal Rule of Civil Procedure 15. (Dkt. No. 5). 1

Plaintiffs’ Amended Complaint is now the operative complaint in this matter, and Defendant has

filed a Renewed Motion to Dismiss for Failure to State a Claim in response. (Dkt. No. 9).

Accordingly, Defendant’s initial Motion to Dismiss is moot.

       UPON CONSIDERATION of the foregoing, it is hereby

       ORDERED that Defendant’s Motion to Dismiss (Dkt. No. 3) is DENIED AS MOOT.

       SO ORDERED.

Date: October 9, 2018                                      _______/s/_______
                                                           WILMA A. LEWIS
                                                           Chief Judge




1
 Federal Rule of Civil Procedure 15 provides, in pertinent part, that where a pleading is one to
which a responsive pleading is required, “[a] party may amend its pleading once as a matter of
course within . . . 21 days after service of a motion under Rule 12(b).” FED. R. CIV. P. 15(a)

                                               2
